Citation Nr: 0616597	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
interstitial lung disease due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2005).

On his July 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing before the Board.  However, in a form 
returned to the RO in August 2004, he indicated that he no 
longer wished to have a hearing. 


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) was measured at 48 
percent of predicted in August 2000; and his Forced Vital 
Capacity (FVC) was 92 percent of predicted on July 10, 2002; 
72 percent of predicted on December 30 2003; and 93 percent 
of predicted on May 12, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent evaluation for 
interstitial lung disease due to asbestos exposure, from 
January 18, 2001, to July 9, 2002, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 
(2005).

2.  The criteria for a compensable evaluation for 
interstitial lung disease due to asbestos exposure, from July 
10, 2002, to December 29, 2003, and from May 12, 2004, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2005).

3.  The criteria for an initial 30 percent evaluation for 
interstitial lung disease due to asbestos exposure, from 
December 30, 2003, to May 11, 2004, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a May 2001 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  In addition, the 
veteran was advised, by virtue of a detailed June 2004 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
Further, the claims file reflects that the June 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Given the extensive 
exchange between the veteran and the RO, the superior 
representation provided to the veteran, the partial grant 
herein, and the detailed text of the criteria for increased 
ratings contained in the June 2004 SOC, the Board finds no 
prejudice to the veteran in continuing with this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's interstitial lung disease is rated 
noncompensable under the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6833 (2005).  Under that code, 
asbestosis is rated 10 percent disabling when FVC is 75 to 80 
percent predicted; or DLCO (SB) is 66 to 80 percent 
predicted.  Id.  A 30 percent disability evaluation is 
warranted with FVC of 65 to 74 percent predicted; or DLCO 
(SB) of 56 to 65 percent predicted.  Id.  A 60 percent 
disability evaluation is warranted with FVC of 50 to 64 
percent predicted; or DLCO (SB) of 40 to 55 percent 
predicted; or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  Id.  A 
100 percent disability evaluation is warranted with FVC less 
than 50 percent of predicted; or DLCO (SB) less than 40 
percent predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
requires outpatient oxygen therapy.  Id.

Moreover, in interpreting the medical evidence, the relevant 
pulmonary function reading is that achieved after optimum 
therapy, that is, after bronchodilation.  See 61 Fed. Reg. 
46,720, 46,723 (Sept. 5, 1996).  Therefore, medical records 
that only show testing of the veteran's pulmonary function 
pre-bronchodilator are not probative evidence, and will not 
be evaluated here.

A June 2000 private pulmonary function test showed the 
veteran had FVC of 1.83, which was 47.6 percent of predicted.  
It was not indicated whether this was performed pre- or post-
bronchodilator.

A July 2000 private pulmonary function test showed the 
veteran had DLCO (SB) of 12.97, which was 46 percent of 
predicted.  It was not noted whether this was pre- or post-
bronchodilator.  FVC was 2.34 post-bronchodilator.  The 
predicted was 4.10.

An August 2000 private pulmonary function test showed the 
veteran had FVC of 2.55 post-bronchodilator, which was 66 
percent of predicted.  DLCO (SB) was 13.50 post-
bronchodilator, which was 48 percent of predicted.

A July 2002 VA pulmonary function test showed the veteran had 
FVC of 3.03, which was 92 percent of predicted, pre-
bronchodilator.

A December 2003 private pulmonary function test showed the 
veteran had FVC of 72 percent predicted post-bronchodilator.

A May 2004 VA pulmonary function test showed the veteran had 
FVC of 3.03, which was 93 percent of predicted post-
bronchodilator.

Based upon the evidence of record, the Board finds that a 
staged rating is warranted in this case, as provided for in 
the Court's holding in Fenderson.

First, the medical records dated prior to the veteran's claim 
in August 2000 show that DLCO (SB) was 48 percent of 
predicted, which corresponds to a 60 percent disability 
evaluation.  While the FVC was 66 percent of predicted at 
that same time, which results in only a 30 percent 
evaluation, the Board will resolve the benefit of the doubt 
in favor of the veteran and assign the highest possible 
rating.  Therefore, the Board will assign a 60 percent 
evaluation from the date of the veteran's claim, January 18, 
2001.  A higher 100 percent evaluation is not warranted 
because none of the medical evidence shows that FVC was less 
than 50 percent predicted or DLCO (SB) was less than 40 
percent of predicted.  Neither did the veteran demonstrate 
any of the other criteria associated with a 100 percent 
rating under DC 6833.

The next medical record that shows a change in the veteran's 
disability is the July 2002 VA pulmonary function test which 
showed the veteran's FVC was 92 percent of predicted, pre-
bronchodilator.  The Board notes that the report did not 
provide results post-bronchodilator.  However, the Board will 
assume that the veteran's results would only have improved 
with the use of a bronchodilator.  The test results 
correspond to a noncompensable evaluation.  Therefore, a 0 
percent rating will be assigned as of the date of the 
examination report, July 10, 2002.  A higher, 10 percent 
evaluation, is not assigned at this time, because none of the 
medical evidence for this time period shows the veteran's FVC 
or DLCO (SB) was at least 80 percent of predicated.

Subsequently, the December 2003 private record shows the 
veteran's FVC was 72 percent of predicted.  This corresponds 
to a 30 percent disability evaluation.  Therefore, the Board 
will assign this evaluation, effective the date of this 
record, which is December 30, 2003.  A higher 60 percent 
rating is not warranted because this medical evidence does 
not show the veteran's FVC was lower than 65 percent of 
predicted or his DLCO (SB) was at least 55 percent of 
predicted.

Finally, the May 2004 VA pulmonary function test shows the 
veteran's FVC was 93 percent of predicted, which corresponds 
to a noncompensable evaluation.  Therefore, this rating will 
be assigned, effective as of the date of this examination, 
which is May 12, 2004.  A compensable evaluation is not 
warranted because no medical evidence during this time period 
shows the veteran's FVC or DLCO (SB) were at least 80 percent 
of predicted.

Based on the above analysis, the Board finds that, giving the 
benefit of the doubt to the veteran, these staged ratings, 
which represent a partial grant, will be assigned.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  To 
whatever extent the veteran contends that higher evaluations 
are warranted at any time during the appeal period, the Board 
finds that the evidence preponderates against the claim for 
increased ratings for the veteran's interstitial lung 
disease, the benefit-of-the-doubt doctrine is inapplicable, 
and the increased ratings, other than these assigned here, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An initial 60 percent evaluation is granted for interstitial 
lung disease due to asbestos exposure, from January 18, 2001, 
to July 9, 2002, subject to the laws and regulations 
governing payment of VA benefits.

An evaluation in excess of 0 percent is denied for 
interstitial lung disease due to asbestos exposure from July 
10, 2002, to December 29, 2003.

An evaluation of 30 percent evaluation is granted for 
interstitial lung disease due to asbestos exposure from 
December 30, 2003, to May 11, 2004, subject to the laws and 
regulations governing payment of VA benefits.

An evaluation in excess of 0 percent is denied for 
interstitial lung disease due to asbestos exposure, from May 
12, 2004.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


